Citation Nr: 1628667	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a chronic low back disorder.

4.  Entitlement to service connection for a left knee disorder, to include left knee strain.

5.  Entitlement to service connection for a left shoulder disorder.



WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to August 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) in December 2012, and the RO issued a statement of the case (SOC) in January 2014.  The Veteran perfected a timely appeal with the filing of a VA Form 9 (substantive appeal) in January 2014.  The RO issued a Supplemental SOC (SSOC) in March 2015.

In a March 2015 rating decision, the RO granted entitlement to service connection for a right knee patellofemoral syndrome, and for scars of the right lateral flanks and right hand.  Thus, these two discrete issues are no longer a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran testified before a Decision Review Officer (DRO) at a formal conference in June 2014.  In January 2016, the Veteran provided testimony at a hearing at the local RO before the undersigned Veterans Law Judge (VLJ).  The transcripts of both hearings have been associated with the file.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issues of entitlement to service connection for a chronic low back disorder, left knee disorder, and left shoulder disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically due to service.

2.  The medical evidence of record does not demonstrate a bilateral hearing loss disability, as defined by VA regulations.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for the establishment of service connection for a bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.385 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Tinnitus

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such was harmless and will not be further discussed.


Bilateral Hearing Loss

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Correspondence from the RO dated September 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims and provided as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's service connection claim has been obtained.  The evidence includes his post service medical records and statements from him.  Regarding his service treatment records (STRs), absent his DD214 and his in-service dental records, the Records Management Center could not locate any of the Veteran's STRs.  See August 2011 VA email ("We have conducted several searches of our facility and were unable to locate the STR you have requested.")  Fortuitously, the Veteran was able to provide copies of the service medical records in his personal possession; however, these records are noticeably incomplete, lacking for instance any discharge paperwork.  To date, the RO has unfortunately been unable to locate the remainder of the STRs.  See August 2012 Formal Finding of Unavailability of Service Treatment Records.  The RO notified the Veteran of this development, and the Veteran in-turn completed a Report of Accidental Injury.  See August 2012 VA Form 21-4176.  In this instance, the Board finds that further search efforts would be futile.  38 C.F.R. § 3.159(c)(2).  VA has fulfilled its duty to assist in locating the STRs.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

In addition, the Veteran has been afforded a VA audiological examination in April 2012.  The VA examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination for the Veteran's service connection claim.  Moreover, the Board notes that the Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim, as in his statements and testimony, the Veteran has repeatedly reported that he did not receive treatment for his hearing during service or afterward.  See January 2016 Board Hearing transcript; see also June 2014 DRO hearing ("He didn't go to sick call...I don't think I've sought any kind of treatment.")

Furthermore, the Veteran was afforded the opportunity to relay his contentions before the Board in an August 2015 hearing by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified each issue and noted the purpose of the hearing and stated the reasons for the forthcoming inquiries.  See January 2016 Board Hearing transcript.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claims based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Tinnitus 

Facts & Analysis

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In the Veteran's testimony and statements, he consistently reported tinnitus symptomatology beginning in military service and continuing to the present day.  See July 2010 VA Form 21-526 ("ringing in my ears"); see also January 2016 Board Hearing transcript ("anytime you fire a weapon...if it's loud enough you'll get that spike of sharp pain...the other thing I started to notice was not so much the spikes and the hum I get.")  Moreover, the April 2012 VA examination provided a diagnosis of constant bilateral tinnitus based on the Veteran's reports, noting an onset of 1996 with exacerbation in quieter surroundings.  See April 2012 VA examination.  Accordingly, the Board finds that the Veteran has tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran asserts that his current diagnosis of tinnitus is due to military noise exposure.  See January 2016 Board Hearing Transcript.  As noted above, the majority of the Veteran's STRs are unavailable.  However, as noted by the RO in the January 2014 SOC, the Veteran's infantryman military occupation specialty (MOS) is one in which "there is a high probability for noise exposure."  See January 2014 SOC.  Moreover, the Board finds the Veteran's statements of noise exposure to be consistent with the available service records, such as his DD Form 214, which reflects "sharpshooter marksmanship qualification badge," and thus may be accepted as competent and credible lay evidence.  As such, and resolving all reasonable doubt in the Veteran's favor, the record evidence establishes that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the April 2012 VA examination.  Further, based on the Veteran's MOS, it has been conceded that he was exposed to acoustic trauma during service.  See DD214; see also January 2014 SOC.  What remains necessary to substantiate his claim is competent evidence of a nexus between the tinnitus and the noise trauma in service.  The Board finds that the Veteran's tinnitus was incurred in active service as the evidence shows that he was exposed to hazardous noise during that time and that the ringing in his ears began while he was serving on active duty.  In this regard, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

As stated above, the Veteran's testimony and statements reflect consistent complaints of tinnitus symptomatology.  Moreover, the Veteran's spouse provided testimony recalling the Veteran's nighttime struggles with quiet induced noise complaints.  See January 2016 Board Hearing transcript; see also October 2010 VA Form 21-4138.  The record reflects that the medical evidence of record regarding the Veteran's audiological capability is the April 2012 VA examination.  As noted above, the VA examiner diagnosed the Veteran with tinnitus based on his constant reports since 1996, but was unable to provide a medical opinion regarding the disease and its relation to the Veteran's in-service activities because of the incomplete service treatment record.  See April 2012 VA examination ("Service medical records were incomplete.  An opinion about hearing loss and tinnitus as a result of military service cannot be rendered with the resources available.")  The Board finds the lack of a VA opinion is not controlling as VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  

The Board places great weight of probative value on the Veteran's statements regarding the onset and continuity of symptomatology as the Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Resolving all doubt in favor of the Veteran, based on the foregoing, the Board finds that the Veteran's tinnitus began during active service. 

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




Bilateral Hearing Loss

The Veteran alleges that he currently experiences impaired bilateral hearing due to active duty noise exposure.  See January 2016 Board Hearing transcript.  Unfortunately, no current hearing loss disability is demonstrated by the evidence of record.

Facts & Analysis

The medical documentation of record does not show, at any time during the appeal period, that the auditory threshold in either of the Veteran's ears, in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In his statements and testimony, the Veteran has consistently reported that he did not seek audiological medical treatment during service, and has not sought any care since his discharge because he believes that a physician would tell him that the "ringing in the ears and lack of conversational hearing is something I will just have to live with."  See May 2012 Veteran correspondence; see also January 2016 Board Hearing transcript.  Therefore, the only post-service medical record of note is the April 2012 VA examination.

On the April 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
15
15
20
25
20

Speech audiometry revealed speech recognition ability of "excellent," normal hearing between 100 and 94 percent bilaterally.  Id. Based upon these results, the VA examiner diagnosed the Veteran as "clinically normal" bilaterally.  

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The record before the Board does not establish that the Veteran has a hearing loss disability for either of the Veteran's ears, as defined by 38 C.F.R. § 3.385.  The Board notes that the Veteran's complete service treatment record, including his discharge audiological evaluation is not available.  The Board further notes that due to the incomplete service treatment records, the April 2012 VA examiner was unable to provide a medical opinion regarding the Veteran's hearing and his in-service activities.  However, the lack of a complete service treatment record and nexus opinion are rendered moot in the absence of medical evidence of any current hearing loss disability, as defined for VA purposes.  38 C.F.R. § 3.385.  Therefore, by operation of law, the claim for service connection for bilateral hearing loss must be denied.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1994) (Where the law is dispositive, the appeal before the Board should be denied because of the absence of legal merit or the lack of entitlement under the law); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.





REMAND

As for the remaining issues concern entitlement to service connection for a chronic low back disorder, a left knee disorder, and a left shoulder disorder, the Board is of the opinion that further development is required prior to deciding these issues.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that the Veteran's right to due process is preserved, and that there is a complete record upon which to decide the Veteran's claims.

The Veteran contends, in essence, that he currently has a back disorder, a left shoulder disorder, and a left knee disorder that can be attributed to his active duty service as an infantryman.

The available service treatment records disclose that the Veteran received treatment in July 1998 for a two-month history of right knee pain.  Service connection is currently in effect for right knee patellofemoral syndrome.  See March 2015 Rating Decision.  The available service treatment records do not indicate complaints of, or treatment for the back, left shoulder, or left knee during service.

The service records, including the DD Form 214, show that the Veteran's military occupational specialty was of that an infantryman; that his military education included three weeks of basic airborne; and that he was awarded the parachutist badge.  The DD Form 214 also reflects that the Veteran served as an infantryman for three years and nine months.

The Veteran maintains that while serving on active duty as an infantryman, he would experience symptoms of pain and discomfort from an overuse of his back, left shoulder, and left knee joints after parachute jumps, long road marches, and strenuous hikes, during which he carried on his back and shoulders heavy loads of gear and equipment.  See January 2016 Board Hearing Transcript; May 2012 Statement for Veteran.  Given that the Veteran's accounts, regarding the physical demands as an infantryman, including strenuously combat training during a period of war (to include parachuting, long marches, extensive periods of parade rest, and the carrying of heavy gear and equipment of infantry), are consistent with the places, types and circumstances of his service, the Veteran's accounts may be accepted as competent and credible lay evidence of the events that led him to experience an overuse of his back, left shoulder, and left knee joints, which, in turn, he noticed the onset of lower back, left shoulder, and left knee pain and discomfort during his period of military service.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran has been afforded multiple VA examinations for his left knee and lower back disorders.  However, the Board finds the April 2012 and August 2014 VA examinations are incomplete and require further clarification.

When the Veteran was examined by VA in April 2012, the examiner noted that the Veteran either now has, or has been diagnosed with, "chronic low back strain" and "left knee strain."  The examiner noted that the low back strain had an onset date between "1994 - 1998" and that the "left knee strain" had an onset date of "1998."  The examiner noted that the Veteran had related an in-service history of lower back pain that developed "sometime during the years 1994 to 1998" and current bilateral knee pain, from which the Veteran recounted his infantry duties of the ruck marching, jumping from planes, and lifting and wearing of heavy infantry gear.  The examiner noted the Veteran's medical history, observing that the Veteran "never went to sick call for the right knee" and underwent "a sick call visit in 1998 for the left knee."  The examiner opined that it was less likely than not that the Veteran's current back disorder and left knee disorder were related to his military service, noting an "entry for a left knee condition in 1998," and no medical record evidence of in-service treatment for a back injury, as the rationale for the opinions expressed.

Within the context of the April 2012 VA medical report, the opinions expressed by the April 2012 VA examiner are somewhat ambiguous.  Here, the examiner provides a favorable opinion of the diagnoses for each condition related to an in-service onset; but then provides an unfavorable opinion for the left knee which speaks to an in-service "left knee" injury, and provides an unfavorable opinion for the back which speaks to a lack of an in-service origin.

When the Veteran was most recently examined by VA in August 2014, the VA examiner provided diagnoses of degenerative joint disease of the lumbosacral spine with an onset date of 2012, and of left knee strain with an onset date of 2014.  While the VA examiner seems to clarify the dates of onset for the back and left knee conditions, the examiner did not make clear all of the ambiguities from the April 2012 report.  The August 2014 VA examiner noted, again, that the Veteran "never went to sick call for the right knee" and underwent "a sick call visit in 1998 for the left knee."  The examiner opined that it was less likely than not that the Veteran's current back and left knee disorders were related to his military service.  The examiner commented that there were no clinical visits or notes in the service treatment records regarding back or left knee complaints; that the Veteran's wife did not recall him complaining of pain or any particular injury;" and that parachuting did not cause back and/or knee conditions unless there was an injury; noting that, the service treatment records indicated no evidence of an injury.

As with the April 2012 VA examiner, the August 2014 VA examiner's rationale appears to denote the lack of an actual notation of a left knee or back injury, per se, in the service treatment records; despite the fact that the overall physical demands of the Veteran's MOS, as an infantryman, are plausible for what the Veteran relates to have experienced in service.  In this function, the August 2014 VA examiner primarily focused on the Veteran's "parachuting" activity, and did not discuss the Veteran's accounts of pain and discomfort from having overused his back and left knee due to the physical demands of his training and duties as an infantryman, including strenuously training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry.  The Veteran has not alleged that he sustained any specific injury to his left knee or lower back during service; but instead, he has related the onset of repeated symptoms of pain and discomfort on the occasions of having performed the physical activities of an infantryman during active duty.  Hence, a supplemental opinion should be obtain which takes into account the complete evidentiary picture and addresses the etiological basis for any current lower back and left knee conditions, including degenerative joint disease of the lumbosacral spine and left knee strain, that the Veteran may now have.

As regards the left shoulder, the information of record reflects that the Veteran has not yet been afforded a VA examination for his claimed disorder.  See January 2016 Board Hearing transcript ("They never evaluated [the left shoulder]...we went to the doctors, we mentioned that it was on the list, but they never looked at it or examined it or did an [x]-ray or anything").  As previously indicated, the Veteran maintains that the onset of his left shoulder, back, and left knee pain began in service and stems from the physical demands of his duties and combat training exercises as an infantryman.  See August 2012 VA Form 21-4176; see also January 2016 Board Hearing transcript.  

In considering the Veteran's account of the events that led him to experience an overuse of his back, left shoulder, and left knee joints, which, in turn, he noticed the onset of lower back, left shoulder, and left knee pain and discomfort during his period of active duty, as an infantryman, the Veteran should be schedule for a VA examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current left shoulder condition that the Veteran now has.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of health care providers, VA and non-VA, who have treated him for his back, left knee, and left shoulder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file.

2.  Obtain addendum opinions from a medical professional with appropriate expertise (preferably the VA examiner who conducted either the April 2012, or August 2014 VA examination).  If deemed necessary by the examiner, schedule the Veteran for a VA examination of the back and left knee.  All indicated evaluation, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is asked to review the claims file and a copy of this Remand.

The VA examiner is to be informed that the Veteran's accounts of pain and discomfort from the overuse of his back and left knee due to the physical demands of his training and duties as an infantryman, including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry, are to accepted as satisfactory evidence, based on the places, types, and circumstances of the Veteran's service.

The examiner is asked to provide an opinion addressing the following questions:

a.  Is there a medically sound basis to attribute any diagnosis of a low back disorder, to include chronic low back strain and degenerative joint disease of the lumbosacral spine, to the Veteran's accounts of pain and discomfort from the overuse of his back due to the physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry)?

b.  Is there a medically sound basis to attribute any diagnosis of a left knee disorder, to include left knee strain, to the Veteran's accounts of pain and discomfort from the overuse his left knee due to the physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonable explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA examination of the left shoulder to determine the existence and etiology of any left shoulder disorder that the Veteran now has.  All evaluations, studies, and tests, including range of motion test and x-rays, should be accomplished.  The clinical findings should be set forth in detail in the examination report.  The examiner is asked to review the claims file and a copy of this Remand.

The VA examiner is to be informed that the Veteran's accounts of pain and discomfort from the overuse of his left shoulder due to the physical demands of his training and duties as an infantryman, including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry, are to accepted as satisfactory evidence, based on the places, types, and circumstances of the Veteran's service.

The examiner is asked to provide an opinion addressing the following questions:

a.  Does the Veteran suffer from any current left shoulder disorder?  If the answer is "yes," please provide the diagnosis.

b.  If the answer to (a) is "yes," is there a medically sound basis to attribute any diagnosis of a left shoulder disorder, to the Veteran's accounts of pain and discomfort from the overuse his left shoulder due to the physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonable explain the medical guidance in the study of this case.

5.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues of service connection for a low back disorder, left knee disorder, and a left shoulder disorder.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


